Citation Nr: 0509112	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  99-17 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for back strain, 
muscular.

2.  Entitlement to an increased rating for hepatitis C with 
liver enlargement and diffuse fatty infiltration of the 
liver, currently evaluated as 30 percent disabling.


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran had active military service from January 1976 to 
March 1976, and from March 1979 to March 1982.



This matter arises from an October 1998 rating decision of 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas, which, in part, 
granted service connection for hepatitis C assigning a 10 
percent evaluation and denied service connection for back 
strain, muscular.

In January 2001, the Board granted the veteran an increased 
rating from 10 percent to 30 percent for hepatitis C with 
liver enlargement and diffuse fatty infiltration of the liver 
and remanded the issue of entitlement to service connection 
for back strain, muscular to the RO for further development.  

However, the veteran appealed the January 2001 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a joint motion for remand and to stay 
proceedings, the Secretary and the veteran petitioned the 
court to vacate that portion of the Board's decision that 
failed to assign a disability evaluation higher than 
30 percent for hepatitis C with liver enlargement and diffuse 
fatty infiltration of the liver, and remand the case for 
further action and consideration consistent with the 
provisions of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) 
(VCAA).  By order dated October 26, 2001, the Court granted 
the joint motion for remand, and vacated that portion of the 
Board's decision that denied an increased evaluation in 
excess of 30 percent for the disability at issue.  

In June 2003, the Board remanded the veteran's claim of 
entitlement to a disability evaluation higher than 30 percent 
for hepatitis C, with liver enlargement and diffuse fatty 
infiltration of the liver, to the RO for further action in 
compliance with the October 2001 Court order.

Review of the actions performed by the RO reveals that the 
mandate of the June 2003 remand of the issue of entitlement 
to a disability evaluation higher than 30 percent for 
hepatitis C, with liver enlargement and diffuse fatty 
infiltration of the liver has been fulfilled.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The mandate of the January 2001 remand of the issue of 
entitlement to service connection for back strain, muscular 
has not been fulfilled.  Stegall, supra.  The issue is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran's hepatitis C is currently manifested by no 
more than minimal liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance of lesser degree 
and frequency than symptoms associated with greater liver 
damage, but necessitating dietary restriction or other 
therapeutic measures.

3.  The veteran's hepatitis C is not manifested by 
incapacitating episodes, or minor weight loss.

4.  The medical evidence of record indicates that it is less 
likely than not that the veteran has cirrhosis of the liver.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for service-connected hepatitis C are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 
7345 (in effect prior to July 2, 2001) and Diagnostic Code 
7354 (in effect on and after July 2, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  

In a Precedent Opinion dated in December 2003, the VA General 
Counsel found that the duty to notify provisions of 
38 U.S.C.A. § 5103 are not applicable to issues arising from, 
or "downstream" from, the grant of service connection such 
as claims for an earlier effective date or disagreement with 
the initial rating of a newly service-connected disability.  
See Vet. Aff. Op. Gen. Couns. Prec. 8-2003, VAOPGCPREC 8-
2003, 2003.  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board. 38 U.S.C.A. § 7104(c) (West 2002).

Nevertheless, the Board finds the actions of the VA to be 
compliant with the requirements of the VCAA.  In a February 
2004 letter, the RO notified the veteran of the information 
and evidence needed to substantiate and complete his claim, 
and of what part of that evidence was to be provided by him 
and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
This letter also contained language in effect advising the 
veteran to submit or identify any evidence that he believed 
would help the RO decide his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 413 (2004), cf. VA O.G.C. Prec. Op. 
No. 1-2004.

Here, the Board acknowledges that the February 2004 VCAA 
notice was provided to the veteran long after the initial 
adjudication of his claim in October 1998.  The U.S. Court of 
Appeals for Veterans Claims (Court) has expressed the view 
that a claimant is entitled to VCAA notice prior to initial 
adjudication of the claim.  Pelegrini, 18 Vet. App. at 420-
421.  In this case, however, it is obvious that the RO could 
not have provided the VCAA notice prior to the initial 
adjudication because that adjudication took place more than 
two years prior to the enactment of the VCAA and the 
promulgation of its implementing regulations.

Regardless, the Board finds that the veteran was not 
prejudiced by the post-initial adjudication VCAA 
notification.  Throughout the course of this longstanding 
appeal, the veteran has been repeatedly advised of the 
evidence of record and the applicable rating criteria.  He 
has continued to submit or identify additional evidence in 
support of his appeal and that evidence was duly considered 
by the RO.  Indeed, in the November 2004 Supplemental 
Statement of the Case, the RO indicated that it had again 
reviewed the veteran's claims folders in their entirety.  
Thus, the Board finds that the veteran received the same 
benefit of the RO's full consideration of the all the 
evidence of record, as he would have received had he received 
the VCAA notice prior to initial adjudication.  Moreover, the 
Board notes that the effective date of any award based on 
additional evidence would have been fixed in accordance with 
the claim that was the subject of the initial adjudication.  
38 C.F.R. § 3.156(b) (2003) (new and material evidence 
received prior to the expiration of the appeal period, or 
prior to the appellate decision, if a timely appeal has been 
filed, will be considered as having been filed with the 
claim, which was pending at the beginning of the appeal 
period); see also 38 C.F.R. § 3.400(q)(1) (2003) (providing 
that when new and material evidence is received within the 
appeal period, the effective date will be set as if the prior 
denial had not been made).  For the reasons set forth above, 
the Board finds that VA has fully satisfied its notification 
duties to the veteran and that he has not been prejudiced by 
any post-initial adjudication notification.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in obtaining evidence needed to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  Consistent with this duty, the Board remanded the 
matter in June 2003 to obtain any additional records 
identified by the veteran.  The RO has complied with the 
Board's remand instructions.  Stegall, supra.  It is also 
noted that the veteran's service department medical records 
are on file, as are relevant post-service clinical records.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1) - 
(3) (2003).  There is no indication of outstanding records, 
nor is there a need for another VA medical opinion, given the 
thoroughness of the examination reports recently obtained by 
the RO.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  For all the foregoing reasons, the 
Board concludes that VA's duties to assist the veteran have 
also been fulfilled.

Law and Regulation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2004).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The appeal being from the initial rating(s) assigned upon 
awarding service connection, the entire body of evidence is 
for equal consideration. Consistent with the facts found, the 
rating may be higher or lower for segments of the time under 
review on appeal, i.e., the ratings may be "staged." 
Fenderson v. West, 12 Vet. App. 119 (1999); cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where an increased rating 
is at issue, the present level of the disability is the 
primary concern).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  
In determining a rating for a disability, the Board may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As a result, the 
Board will only address medical records insofar as they 
pertain to the relevant rating criteria.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Rating Criteria

During the course of the veteran's appeal, the regulations 
pertaining to liver disorders were revised.  VA's General 
Counsel has held that where a law or regulation changes 
during the pendency of a claim for increased rating, the 
Board should first determine whether the revised version is 
more favorable to the veteran. In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.  The Board must apply only 
the earlier version of the regulation for the period prior to 
the effective date of the change.  VAOPGCPREC 3-2000.  

38 C.F.R. § 4.114 was amended and Diagnostic Codes 7311, 
7312, 7343, 7344, and 7345 were revised, effective July 2, 
2001.  Diagnostic Code (DC) 7313 was removed and Diagnostic 
Codes 7351 and 7354 were added.  Prior to the July 2, 2001, 
regulatory change, DC 7345 (under which the veteran was rated 
prior to the change), was the appropriate rating Code for 
infectious hepatitis.  Following the regulation change, DC 
7345 was amended and is currently used to rate chronic liver 
disease without cirrhosis, to specifically exclude hepatitis 
C.  DC 7354 now contains criteria for evaluating hepatitis C.

Under the former criteria, a 10 percent evaluation under code 
7345 required that the disease be productive of demonstrable 
liver damage with mild gastrointestinal disturbance.  A 30 
percent was warranted for minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
of lesser degree and frequency than required for a 60 percent 
evaluation, but necessitating dietary restriction or other 
therapeutic measures.  A 60 percent evaluation required 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
Finally, a 100 percent rating under this code was warranted 
when the disease was productive of marked liver damage 
manifested by liver function tests and marked 
gastrointestinal symptoms, or with episodes of several weeks 
duration, aggregating three or more a year, and accompanied 
by disabling symptoms requiring rest therapy.

The revised regulations add a new diagnostic code, 7354, 
which specifically governs the evaluation of hepatitis C (as 
well as non-A, non-B hepatitis).  Pursuant to this 
regulation, a 10 percent rating requires that the disease be 
productive of intermittent fatigue, malaise, and anorexia, 
or; incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week but less than two weeks during the past twelve-month 
period.  A 20 percent rating is warranted if the hepatitis C 
is productive of daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least two weeks, but less 
than four weeks, during the past twelve-month period.  A 40 
percent evaluation is in order in cases of daily fatigue, 
malaise, and anorexia, accompanied by minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
twelve-month period.  Further, a 60 percent rating requires 
daily fatigue, malaise and anorexia with substantial weight 
loss (or other indication of malnutrition) and hepatomegaly; 
or incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks, during the past twelve-month period, but not occurring 
constantly.  Finally, a 100 percent rating requires near 
constant debilitating symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain.  A note following the rating criteria provides 
that, for purposes of evaluating conditions under diagnostic 
code 7354, an "incapacitating episode" means a period of 
acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.

Under the criteria as in effect prior to July 2, 2001, for 
rating cirrhosis of the liver, a 30 percent evaluation may be 
assigned for moderate cirrhosis, with dilation of superficial 
abdominal veins, chronic dyspepsia, slight loss of weight or 
impairment of health.  A 50 percent evaluation may be 
warranted for moderately severe cirrhosis, with the liver 
definitely enlarged with abdominal distention due to early 
ascites and with muscle wasting and loss of strength.  A 70 
percent evaluation may be assigned for severe cirrhosis, with 
ascites requiring infrequent tapping, or recurrent hemorrhage 
from esophageal varices, aggravated symptoms and impaired 
health.  A 100 percent evaluation may be warranted for 
pronounced cirrhosis, with aggravation of the symptoms for 
moderate and severe, necessitating frequent tapping.  See 
38 C.F.R. § 4.114, DC 7312 (2001).

Under the new criteria, as in effect from July 2, 2001, 
forward, under DC 7312, pertaining to cirrhosis of the liver, 
a 30 percent evaluation is warranted for portal hypertension 
and splenomegaly, with weakness, anorexia, abdominal pain, 
malaise, and at least minor weight loss.  A 50 percent 
evaluation is warranted for history of one episode of 
ascites, hepatic encephalopathy, or hemorrhage from varices 
or portal gastropathy (erosive gastritis), but with periods 
of remission between attacks.  A 100 percent evaluation is 
warranted for generalized weakness, substantial weight loss, 
and persistent jaundice, or; with one of the following 
refractory to treatment: ascites, hepatic encephalopathy, 
hemorrhage from varices or portal gastropathy (erosive 
gastritis).

Factual Background

At a July 1998 VA examination the examiner noted a history of 
polysubstance abuse with IV drug use, alcohol abuse, and 
marijuana abuse.  The veteran reported that in 1981 while in 
the service he was sent to Heidelberg, Germany where he was 
found to have hepatitis C and was quarantined.  The veteran 
was treated for heroin addiction.  The veteran reported that 
he did have vomiting when he drank alcohol heavily and 
occasionally had nausea, which was relieved by Cimetidine.  
He did report pain in his right upper quadrant, which he 
believed was related to his enlarged liver.  The veteran was 
not undergoing any treatment at the time for his hepatitis C, 
except he had been advised to abstain from drugs and alcohol.  
He had no distention, no vomiting, but did report some 
fatigue and weakness and was currently being treated for 
depression.  The examination showed no ascites and he had a 
22 pound weight gain within the year due to inactivity.  
There was no emesis since abstaining from alcohol and the 
veteran did have a positive occult blood for stool.  The 
veteran had pain in his right upper quadrant on palpation.  
His liver was enlarged 10 cm below the midline of his costal 
margin.  There were no superficial abdominal veins.  He had 
4+ muscle strength and no muscle wasting.  Clinical tests 
revealed a normal CBC and other blood studies except for the 
presence of a positive hepatitis C antigen.  Liver profile 
was normal with AST=24, ALT=25, LDM=129, Alkolinephos=71.  CT 
of his abdomen performed in June 1998 revealed a diffuse, 
fatty infiltration of the liver with no evidence of hepatoma.  
Ultrasound of the abdomen showed mild liver enlargement and 
blood tests did reveal a positive hepatitis C titer.  The 
diagnoses were hepatitis C with liver enlargement, diffuse 
fatty infiltration of the liver with no evidence of hepatoma.  
The examiner noted that it was impossible to differentiate 
the extent of liver damage that was from hepatitis C from the 
damage caused by years of alcohol and drug use.  

VA outpatient treatment records dated June 1998 indicate that 
the veteran was counseled on a heart healthy diet.  October 
1998 records show the veteran reporting abdominal pain since 
January 1998 and bloating since May 1998.  The veteran 
indicated that his fiber intake had been recently high.  The 
veteran was willing to change his eating habits and the 
veteran requested a diet for his liver problems and bloating.  
October 1998 clinical examination showed normal size liver 
and spleen.

A statement dated October 1999 from a VA registered dietitian 
indicated that the veteran had been on a restricted diet due 
to his history of liver disease and had been on the diet for 
one year.  The veteran was also taking medications for 
gastric problems and high cholesterol.

Subsequent to the Board's January 2001 decision or the June 
2003 remand, the veteran has not identified any further 
treatment for hepatitis C.  

Analysis

The Board finds that the evidence continues to support no 
more than a 30 percent disability rating under the old 
criteria for hepatitis C.  The veteran's symptomatology more 
closely approximates a 30 percent evaluation under the 
criteria of Diagnostic Code (DC) 7345.  The veteran has had 
well-documented instances of abdominal pain, bloating, 
fatigue, and gastrointestinal disturbance reported in the 
treatment records.  The veteran is also shown to have anxiety 
and depression and has been on a restricted diet due to his 
history of liver disease.  Therefore, 30 percent evaluation 
under old DC 7345 is warranted.

The evidence does not show that the liver disorder meets the 
criteria for a 60 percent evaluation under the old criteria 
or a 40 percent disability rating under the new.  There is no 
evidence of moderate liver damage and disabling recurrent 
episodes of gastrointestinal disturbance, fatigue, and mental 
depression as is required under the old criteria.  His liver 
is not shown to have sustained moderate damage, and his 
gastrointestinal disturbance, while recurrent, is not shown 
to be disabling or productive of a mental depression or 
fatigue.

Under the criteria for rating of hepatitis C from July 2, 
2001, forward, the evidence supports a 20 percent rating, but 
no more.  The evidence shows that the veteran's hepatitis C 
is productive of daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), requiring dietary 
restriction.  There are no incapacitating episodes shown 
under the definition of "incapacitating episode" required 
by DC 7354.  The medical examination results and associated 
histories have not indicated incapacitating episodes (he 
requires no treatment by a physician for his hepatitis C and 
is never bedridden as a result of his hepatitis C).  

With regard to the criteria for a 40 percent rating, the 
veteran has been shown to have gained weight rather than lost 
it, and again there is no evidence of incapacitating 
episodes.  Thus, the criteria for the next higher rating of 
40 percent are not met under the revised rating code.  See 
38 C.F.R. § 4.114, Diagnostic Code 7354 (2004).

Since neither the old nor new rating criteria support a 
rating in excess of 30 percent, neither set of criteria can 
be said to be more advantageous to the veteran's claim.  See 
VAOPGCPREC 3-2000.  However, if rated solely under the new 
criteria, the veteran's disability would be rated at merely 
20 percent, as the 30 percent rating has been eliminated.

The Board finds that based on the available evidence of 
record, there is no direct evidence of cirrhosis of the 
liver.  Thus, the preponderance of the evidence indicates 
that rating the veteran under either the old or new 
Diagnostic Code 7312, the diagnostic code for cirrhosis of 
the liver, is not warranted in this case.

The criteria for a rating in excess of 30 percent for 
hepatitis C are not met at any time for the period from 
September 16, 1997 to July 1, 2001, under the old criteria 
for rating infectious hepatitis.  Nor are the criteria for a 
rating in excess of 30 percent met for the period from July 
2, 2001, to the present, under either the criteria for rating 
infectious hepatitis as in effect prior to July 2, 2001, or 
under the criteria as in effect from July 2, 2001, for rating 
of hepatitis C.  Accordingly, "staged" ratings are not 
warranted in this case.  Fenderson v. West, 12 Vet. App. 119 
(1999).

As the preponderance of the evidence is against the claim for 
an initial rating in excess of 30 percent for hepatitis C, 
the benefit of the doubt doctrine is not for application in 
the instant case.  38 U.S.C.A. § 5107(b); also see generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An initial rating in excess of 30 percent for hepatitis C is 
denied.


REMAND

The Board notes that subsequent to the January 2001 remand 
for further notice and assistance in compliance with the 
VCAA, the RO mistakenly addressed the issue of entitlement to 
service connection for back strain, muscular as a newly 
reopened issue in a February 2004 rating decision and has 
failed to issue a Supplemental Statement of the Case 
addressing the newly developed evidence in the veteran's 
claim. 

The Board finds that compliance with the January 2001 remand 
has not been accomplished.  A remand by the Board confers on 
the claimant, as a matter of law, the right to compliance 
with the remand orders.  Stegall v. West, 11 Vet. App. 268 
(1998).  Where the remand orders of the Board are not fully 
implemented, the Board itself errs in failing to insure 
compliance.  As such, the Board finds that this case is not 
ready for appellate review and must be remanded for further 
development.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:  

1.  Any VA medical records (not already 
of record) documenting ongoing treatment 
for the claimed disability should be 
associated with the claims file.

2.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claim can 
be granted.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case.  
Thereafter, the veteran and his 
representative should be afforded a 
reasonable period of time for a response 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


